TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00726-CV


Mary Louise Serafine, Appellant

v.

Alexander Blunt; Ashley Blunt; Scott Lockhart; and Austin Drainage and Foundation LLC
d/b/a Austin Drainage and Landscape Development, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-12-001270, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellant filed a motion asking us to stay the underlying proceeding pending the
outcome of her appeal.  Appellees have responded that they do not oppose the granting of the motion
to stay.  We therefore grant the motion and stay the underlying proceeding in the trial court pending
the final outcome of this appeal.
	It is ordered on December 13, 2012.

Before Justices Puryear, Pemberton and Henson